El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Las aportaciones de una sociedad de gananciales para uno de los cónyuges obtener un título profesional (con es-pecialidad y subespecialidad), ¿son bienes gananciales su-jetos a inventario y eventualmente colacionables en la li-quidación correspondiente?
I
El 12 de julio de 1975, Carlos Rafael Alcalá contrajo matrimonio con Rosa Adelina Díaz. Con la preparación académica que poseía de la Facultad de Ciencias Naturales de la Universidad de Puerto Rico, en agosto se trasladó a *964Málaga, España, para comenzar estudios en medicina. Díaz permaneció en la isla trabajando de secretaria y opor-tunamente gestionó un préstamo federal estudiantil en una institución bancaria. Estas gestiones fueron lentas y complicadas, ya que había que enviar documentos a Es-paña, esperar su devolución y, en ocasiones, realizar llama-das de larga distancia para obtener y precisar la informa-ción requerida. El préstamo de diez mil dólares ($10,000) fue aprobado en abril de 1976. En mayo se unió a su esposo. En Málaga vivían del dinero del préstamo, de una mensualidad enviada por los padres de Alcalá y de los re-galos enviados por familiares.(1) Por prohibición legal espa-ñola, no podían trabajar.
Mientras su esposo estudiaba, Díaz realizaba las tareas típicas del hogar y le asistía en sus estudios. En ocasiones le buscó los apuntes de las clases que se vendían a los miembros de una cooperativa estudiantil en lugares a ve-ces lejanos; éstos fueron de gran ayuda para los exámenes de él. Además, de las declaraciones juradas de algunos compañeros de clase de Alcalá surge que, en ocasiones, le oyeron decir que su esposa iría a hablar con sus profesores para resolver algunos asuntos relacionados con las clases. En fin, Díaz realizó muchas de las gestiones que, de ordi-nario, un estudiante tiene que hacer y que le consumen bastante tiempo.
El 16 de agosto de 1977, Díaz solicitó admisión para ella estudiar medicina también, durante el año académico 1977-1978, en la misma facultad donde estudiaba Alcalá. El 17 de febrero de 1978 el Rector de la universidad le informó que su petición había sido rechazada; no obstante, le reservaron “el derecho preferente para efectuar su ma-trícula el próximo año académico 1978-79”. No lo hizo pues estaba embarazada y estimó que entre el cuidado del hijo por nacer, las labores del hogar y otras gestiones, no ten-*965dría tiempo suficiente. El 7 de agosto de 1978 nació el primer hijo.
El 10 de diciembre de 1981, una vez terminados los es-tudios de Alcalá, regresaron a Puerto Rico. Al poco tiempo, el 16 de marzo de 1982, nació un segundo hijo. Una vez recuperada, Díaz regresó a su trabajo, ya que era necesario que aportara económicamente al sostén familiar. El 1ro de julio de 1982, Alcalá comenzó su año de internado en el Hospital Regional de Fajardo,(2) donde devengaba un sueldo nominal para cubrir sus gastos. Díaz residía con sus dos (2) hijos en San Juan; Alcalá, en Fajardo. Ella lo visi-taba los fines de semana; limpiaba su apartamento; com-praba los alimentos y lavaba su ropa. Concluido el año de internado, el 30 de jimio de 1983, Alcalá se trasladó a vivir con su esposa e hijos a San Juan. A partir del 1ro de julio comenzó su residencia en medicina interna en el Hospital Regional de Bayamón. El 25 de octubre nació su tercer hijo. Posteriormente, el 30 de junio de 1986, Alcalá finalizó su residencia y obtuvo el título de medicina interna; co-menzó a trabajar por cuenta propia mientras estudiaba para obtener una subespecialidad en neumología. Por su experiencia como secretaria, Díaz realizó las gestiones para que su esposo obtuviera las consultorías, los servicios de proveedor de planes médicos y los privilegios para servir en hospitales. Además, le asistió en la facturación a los planes médicos, redactó cartas y coordinó las citas de sus pacientes. Finalmente, el 30 de junio de 1988, Alcalá logró la subespecialidad en neumología.
Sin embargo, las relaciones conyugales se habían dete-riorado sustancialmente. A los cuarenta y seis (46) días de obtener la subespecialidad, Alcalá abandonó el hogar y pre-sentó una demanda de divorcio por trato cruel a su esposa Díaz. Esta, a su vez, formuló una reconvención en la cual alegó que su esposo mantenía relaciones sentimentales pú-*966blicas con otras damas. Ante esta reconvención, el doctor Alcalá desistió de su reclamación en corte abierta y el 4 de octubre de 1989 el Tribunal Superior, Sala de Bayamón (Hon. Ramón A. Buitrago Iglesias, Juez), declaró con lugar la reconvención para decretar la disolución del matrimonio por la causal de trato cruel por parte de él. Concedió la custodia y patria potestad de los hijos menores a su madre. Pocos días después, Alcalá contrajo segundas nupcias.
El 10 de enero de 1990, Díaz solicitó la división y liqui-dación de los bienes gananciales. Entre los bienes alegados —el equipo médico y una biblioteca, tina residencia locali-zada en Levittown, un apartamento en Fajardo, un auto-móvil Grand Prix de 1987 y un Honda Accord modelo 1988— reclamó la carrera de medicina, incluso la especia-lidad y subespecialidad de Alcalá. En su contestación, Al-calá adujo que su carrera no era un bien ganancial que estuviese sujeto a división.
El 25 de junio de 1993 el Tribunal Superior, Sala de San Juan (Hon. Pedro López Oliver, Juez), declaró sin lugar una moción de sentencia sumaria presentada por Díaz. Dictaminó que la carrera de medicina no tenía que in-cluirse en el inventario de los bienes. A solicitud de Díaz, re visamos. (3)
HH l-H
Nuestro Código Civil nos dice que TI]a palabra bienes es aplicable en general a cualquier cosa que puede constituir riqueza o fortuna. Esta palabra hace relación al mismo tiempo a la palabra cosas que constituye el segundo objeto de la interpretación jurisprudencial, según la cual sus principios y reglas se refieren a las personas, a las *967cosas y a las acciones”. (Énfasis suplido y en el original.) Art. 252 (31 L.P.R.A. sec. 1021).(4)
*968Todos los bienes matrimoniales se reputan como gananciales “mientras no se pruebe que pertenecen privativamente al marido o a la mujer”. Art. 1307 del Código Civil, 31 L.P.R.A. see. 3647. Véase Universal Funding Corp. v. Registrador, 133 D.P.R. 549 (1993). En García v. Montero Saldaña, 107 D.P.R. 319, 336 (1978), resolvimos que se trata de una presunción controvertible, que “ ‘siempre cede a la verdad, esto es, a la prueba’ ”. Santiago v. Tribunal de Contribuciones, 69 D.P.R. 305, 309 (1948).
A tono con la definición del Art. 252 del Código Civil, supra, concluimos que los grados académicos en medicina obtenidos por el recurrido Alcalá, pueden quedar enmarcados dentro de la definición legal de “bienes”, pues “constitu[yen] riqueza o fortuna” y son susceptibles de apropiación.
No existe controversia en cuanto a que el matrimonio Díaz-Alcalá generó una sociedad legal de gananciales; por ende, se presume el carácter ganancial de estos bienes. La interrogante surge si el título médico y la especialidad o subespecialidad son gananciales o privativos. Prima facie, la respuesta parecería apuntar a la ganancialidad, pues estos son los “bienes ... adquiridos por título oneroso durante el matrimoñio a costa del caudal común, bien se haga la adquisición para la comunidad, bien para uno solo de los esposos [y l]os obtenidos por la industria, sueldo o trabajo de los cónyuges o de cualquiera de ellos”. Art. 1301 del Código Civil, 31 L.P.R.A. see. 3641.
No obstante, hay bienes que por su naturaleza personalísima son exclusivos de su titular, aunque para su consecución se hayan destinado fondos del caudal común o empleado la industria, el sueldo o el trabajo de uno o ambos cónyuges. Éstos están tan inextricablemente atados a *969las cualidades inmanentes a la persona, que no podrían ser calificados propiamente como “gananciales”.
Esa es la situación que ocurre con un grado académico. Sabido es que quien lo obtiene lo hace a base de su talento personal innato, capacidad, destrezas y conocimientos adquiridos. El título resultante de ese esfuerzo no tiene ninguna de las características tradicionales de propiedad —no puede ser vendido, cedido, pignorado, etc.— termina con la muerte del titular y no es heredable. Por su natura-leza personalísima, no podemos reconocer al cónyuge no titular un interés propietario en características personales de su consorte.(5)
A fin de cuentas, es innegable que independientemente de la ayuda y el socorro brindados por la peticionaria Díaz, el demandado Alcalá no habría alcanzado de ninguna forma los grados que obtuvo, si no hubiera tenido la capa-cidad intelectual innata, igual que si no hubiera hecho sa-crificios y esfuerzos personales para lograr sus metas académicas.
Si bien nuestro Código Civil no señala como privativos o gananciales los derechos patrimoniales inherentes a la persona —entre los que se encuentran los títulos profesionales— su naturaleza, que son consustanciales a su titular, apunta a su carácter privativo. “Afirma Josserand que hay ciertos bienes que se consideran privativos porque repugnan, por su naturaleza misma, a toda puesta en comunidad. La repugnancia, explica, puede atribuirse bien a la incesibilidad del crédito o a su carácter personal” (Enfasis suplido.) Maldonado v. Tribunal Superior, 100 D.P.R. 370, 375 (1972).
Aunque no hay una expresión categórica en nues-*970tro ordenamiento a los efectos de que los bienes personalí-simos son privativos,(6) dicha conclusión puede derivarse, según la doctrina española, del texto del Art. 1064 del Có-digo Civil de Puerto Rico, 31 L.P.R.A. see. 3028 (equivalen-te al Art. 1.111 del Código Civil español), que dispone:
Los acreedores después de haber perseguido los bienes de que esté en posesión el deudor para realizar cuanto se les debe, pueden ejercitar todos los derechos y acciones de éste con el mismo fin, exceptuando los que sean inherentes a su persona; pueden también impugnar los actos que el deudor haya reali-zado en fraude de su derecho.
Comenta Castán que, incluso antes de la actual redac-ción del citado artículo del Código de España, “la doctrina los consideraba privativos [a los bienes] como consecuencia *971del artículo 1.111 del Código civil, pues así como no son susceptibles de ejercicio por los acreedores, ni general-mente de transmisión inter v ivos, tampoco pueden serlo de comunicación entre los cónyuges”. (Escolio omitido.) J. Castán Tobeñas, Derecho Civil español, común y foral, lOma ed., Madrid, Ed. Reus, 1983, T. V, Vol. 1, págs. 386-387. Véanse, in pari materia: M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. XVIII, Vol. 2, págs. 107-108; J.L. Lacruz Berdejo y F. Sancho Rebullida, Derecho de Familia, Barcelona, Ed. Bosch, 1982, pág. 414.
I — I 1 — i H — I
Los criterios aquí plasmados, en lo referente a la no ga-nancialidad del título médico del recurrido Alcalá, no tie-nen el efecto, sin embargo, de privar de unos remedios jus-tos a la recurrente Díaz.
Antes de delinear sus contornos, esbozaremos algunas alternativas,(7) con la aclaración de que hemos de adoptar aquellos remedios que no contravengan la esencia ni tras-toquen principios fundamentales de nuestro ordenamiento respecto del régimen legal de gananciales y los efectos de un divorcio.
De entrada rechazamos estimar el valor total de las ganancias que la profesión médica le haya generado al recurrido Alcalá —utilizamos para ello los criterios esbozados en Suro v. E.L.A., 111 D.P.R. 456, 461-468 (1981)— y que “pague” a su excónyuge la mitad de ese valor en un pago global (lump sum). Y es que la mera posesión de un grado académico no genera ingresos; depende de los esfuer-*972zos posteriores realizados por quien lo ostenta. Como a la fecha del divorcio no se habían efectuado estos esfuerzos que, en realidad, son los que le dan valor al grado, estimar-los sería un ejercicio demasiado especulativo. Además, ra-zones prácticas y de equidad impiden esta solución, ya que estaríamos imponiéndole una carga económica insosteni-ble al recurrido Alcalá; desembolsar dinero sin haberlo devengado. Requeriríamos que, contrario a nuestra doc-trina, divida con su ex esposa aquellos ingresos obtenidos luego de disuelto el matrimonio. Sabido es que los ingresos obtenidos por un ex cónyuge, luego de decretado el divorcio por sentencia final y firme, son privativos de ese cónyuge. Art. 105 del Código Civil, 31 L.RR.A. see. 381; García v. Montero Saldaña, supra. La sociedad legal de gananciales concluye una vez el matrimonio es disuelto por divorcio. Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219, 228 (1984); García López v. Méndez García, 102 D.P.R. 383, 395 (1974).
Hemos explorado el posible remedio a la peticionaria Díaz, en términos de su lucro cesante. Este ha sido definido como la interrupción, disminución o cese en los ingresos de una persona debido a que otra, mediante un acto culposo o negligente, ocasionó la pérdida, total o parcial, de su capacidad productiva. Sustituye, pues, los ingresos dejados de percibir por una persona y presupone, además, su existencia al momento del mencionado acto. No es necesario que el peijudicado demuestre con certeza absoluta que devengaría esos ingresos; basta con que establezca la probabilidad razonable de tal ingreso en el futuro. H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 474.
La compensación por lucro cesante está inexorablemente vinculada con la dependencia económica al momento de la muerte o el evento interruptor. Zurkowsky v. Honeywell, Inc., 112 D.P.R. 271, 275 (1982). Véanse, ade-*973más: Velázquez v. Ponce Asphalt, 113 D.P.R. 39 (1982); Suro v. E.L.A., supra; Colón v. Municipio de Orocovis, 100 D.P.R. 1009 (1972).
Como vemos, el lucro cesante sustituye los ingresos ge-nerados por el trabajo, que se han dejado de percibir por motivo de un acto culposo o negligente; presupone la exis-tencia de ingresos al momento de ese acto. Aunque por su naturaleza reparadora se trata de un mecanismo atractivo para utilizarse para compensar a la peticionaria Díaz, su inexorable relación con el derecho de daños y la existencia de un acto culposo o negligente que hubiese ocasionado la interrupción, terminación o disminución de los ingresos previos de la pareja, nos impide seguir esa ruta decisoria.
Ante esta disyuntiva, coincidimos con la sentencia de este Tribunal de que procede reconocer y otorgar a Rosa Adelina Díaz, como cónyuge no titular, la mitad de las aportaciones económicas provenientes del peculio común que fueron destinadas a sufragar los estudios que redundaron eventualmente en los títulos profesionales de Carlos Rafael Alcalá. (8) En la medida en que dichas aportaciones fueron hechas a costa de los bienes gananciales, deberán incluirse en inventario y eventualmente colacionarse en la liquidación de los bienes de la comunidad. Ello armoniza con el Art. 1317 de nuestro Código Civil:
El inventario comprenderá numéricamente, para colacionar-las, las cantidades que, habiendo sido pagadas por la sociedad de gananciales, deban rebajarse del capital del marido o de la mujer.
También se traerá a colación el importe de las donaciones o enajenaciones que deban considerarse ilegales o fraudulentas, con sujeción a la see. 3672 de este título. 31 L.P.R.A. see. 3692.
*974Este curso de acción no es nuevo. Lo hemos empleado constantemente en el contexto de las pensiones de retiro de un empleado(9) que, aunque de distinta naturaleza a la adquisición de un título profesional, tiene unas características esenciales comunes a esto último, las cuales requieren que se les trate de igual manera cuando se trata de colación y de liquidación de los bienes gananciales.
Tanto las pensiones por retiro como los títulos profesionales son bienes personalísimos, no susceptibles de transmisión a otra persona. No obstante, hemos sido consecuentes —en el contexto de las pensiones de retiro— en reconocer como gananciales las aportaciones que se efectúen para la consecución del beneficio, a costa del caudal común. No vemos razón alguna para aplicar una lógica distinta en este caso.(10)
*975IV
Por último, no podemos convenir con el criterio de la peticionaria Díaz a los efectos de que le corresponde esa compensación por sus sacrificios en términos de su colaboración, esfuerzo y aportaciones, tales como dedicarse al ho-gar, criar los hijos, hacerle gestiones en la universidad a su marido, etc. Dispone el Art. 88 del Código Civil, 31 L.P.R.A. see. 281, que “[l]os cónyuges están obligados a vivir juntos, guardándose fidelidad y socorrerse mutuamente”. Inmediatamente, preceptúa el Art. 89 (31 L.P.R.A. sec. 282):
Los cónyuges deben protegerse y satisfacer sus necesidades mutuamente en proporción a sus respectivas condiciones y me-dios de fortuna. Véase, además, Deynes v. Texaco (P.R.), Inc., 92 D.P.R. 222, 225, 226 (1965).
Acoger su contención abriría las puertas, en los pleitos de divorcio, a contabilizar cada acto espontáneo que sea producto de la dinámica de la relación conyugal. Sus sacri-ficios, esfuerzos, apoyo moral y cualquier otra ayuda brin-dada a su marido es lo que se espera de los cónyuges.(11) Rechazamos la visión que asemeja el matrimonio a una *976profesión. Ella es contraria a su esencia y a la dignidad humana.
Además, luego de la obtención del título médico por su marido, la demandante Díaz se benefició directa y tangi-blemente de los logros de éste, pues mejoraron sus ingre-sos, los disfrutó y, además, adquirieron posteriormente los otros bienes y ganancias que fueron objeto de la liquida-ción en el Tribunal Superior, gracias al esfuerzo de ambos cónyuges.
Puntualizamos en que este dictamen no revoca de forma alguna casos previos en materia de la liquidación de bienes gananciales. Sólo aclara que un título profesional obtenido durante el matrimonio es un bien personalísimo del cón-yuge recipiente —dimanante de unas cualidades inheren-tes a su persona— pero su consorte es acreedor a la mitad de las aportaciones efectuadas con dinero ganancial para la consecución de tal título. Hemos decidido análogamente en el contexto de las pensiones de retiro.
Ahora bien, en cuanto al valor de ciertos bienes adquiridos durante el matrimonio y relacionados con la práctica de la profesión resultante del título personalísimo adquirido, no cabe duda de que se rige por nuestras leyes y nuestra jurisprudencia sobre las liquidación de los bienes gananciales. Tanto los ingresos generados por la práctica de esa profesión, como los bienes y beneficios adquiridos con dinero ganancial —como local de oficinas, mobiliario, equipo, etc.— corresponden a la sociedad de gananciales y su valor en superávit se dividirá conforme lo exige la ley.(12)
*977Resolver, como lo hacemos, que el título profesional es personalísimo, dista mucho de redundar en perjuicio para el cónyuge no titular. Atribuirle ganancialidad a un bien inextricablemente atado a las cualidades inherentes de la persona tendría la inevitable consecuencia de prolongar, ad perpetuam, la vigencia de la sociedad de gananciales, haciéndole “coexistir” con futuras sociedades de gananciales. Ello es contrario a nuestro ordenamiento jurídico. Por esa razón, es perfectamente lógico y comprensible que, luego del divorcio, el cónyuge titular pueda beneficiarse particular y exclusivamente de los frutos de su gestión profesional, mientras no inicie una nueva sociedad.
Por último, los remedios aquí reconocidos en nada menoscaban el derecho sobre los alimentos post divorcio a que pueda ser acreedora la peticionaria Díaz al amparo del Art. 109 del Código Civil, 31 L.P.R.A. see. 385, según enmendado por la Ley Núm. 25 de 16 de febrero de 1995.
De vigencia inmediata, su texto nuevo modifica sustan-cial y significativamente el alcance y la visión legislativa de la pensión post divorcio. Dispone:
Si decretado el divorcio por cualesquiera de las causales que establece el [Artículo 96] de este [código,] cualesquiera de los ex cónyuges no cuenta con suficientes medios para vivir, el Tribunal Superior podrá asignarle alimentos discrecionales de los ingresos, rentas, sueldos o bienes que sean de la propiedad del otro cónyuge.
El Tribunal concederá los alimentos a que se refiere el pá-rrafo anterior, teniendo en cuenta, entre otras, las siguientes circunstancias:
(a) Los acuerdo a que hubiesen llegado los ex cónyuges;
(b) La edad y el estado de salud;
(c) La cualificación profesional y las probabilidades de acceso a un empleo;
(d) La dedicación pasada y futura a la familia;
(e) La colaboración con su trabajo en las actividades mercan-tiles, industriales o profesionales del otro cónyuge;
*978(f) La duración del matrimonio y de la convivencia conyugal;
(g) El caudal y medios económicos y las necesidades de uno y otro cónyuge;
(h) Cualquier otro factor que considere apropiado dentro de las circunstancias del caso.
Fijada la pensión alimenticia, el juez podrá modificarla por alteraciones sustanciales en la situación, los ingresos y la for-tuna de uno u otro cónyuge. La pensión será revocada mediante resolución judicial si llegase a hacerse innecesaria, o por con-traer el cónyuge divorciado acreedor a la pensión nuevo matri-monio o viviese en público concubinato. (Enfasis suplido.) 31 L.P.R.A. see. 385.
Se observa, pues, que la Asamblea Legislativa actualizó el precepto y a la luz de Millán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981), eliminó el lenguaje discriminatorio por razón de sexo en la adjudicación de alimentos, de manera que cualesquiera de los ex cónyuges pueda ser acreedor de ellos. También descartó la limitación de que la pensión no podía exceder la cuarta parte de los ingresos, las rentas o los sueldos, erradicó el criterio de culpa e incorporó ocho (8) circunstancias valorativas para, a modo de elementos de prueba, nutrir la conciencia del juzgador al fijar el monto de la pensión. Véase M. Fraticelli Torres, Un nuevo acercamiento a los regímenes económicos en el matrimonio: la sociedad legal de gananciales en el Derecho puertorri-queño, 29 (Núm. 2) Rev. Jur. U.I.A. 413 487-488 (1995).
Según su historial legislativo, este enfoque respondió a los señalamientos expuestos en la ponencia del Departa-mento de Justicia.
... [L]a concesión de alimentos al ex cónyuge debe basarse en otros criterios de la culpa; criterios más afines con la situación real con que se confrontan las partes. Hasta ahora, los criterios tradicionales están basados en la necesidad del alimentista y los recursos económicos del obligado. Se recomendó y, a estos efectos se adicionó un segundo párrafo al Artículo 109, que se enumeren algunas circunstancias que podrá también tomar en consideración el juez en la determinación de alimentos al ex cónyuge, similar al caso del Artículo 97 del Código Civil español.(4) Ello contribuirá a orientar la discreción judicial y a satisfacer las necesidades de los ex cónyuges sobre las bases *979reales en que está cimentada la institución del matrimonio en la actualidad.
Una rápida ojeada de la glosa española revela las con-troversias parlamentarias que generaron las enmiendas a base de las cuales, finalmente, se redactó su texto. E. Fosar Benlloch, Estudios de Derecho de Familia, Barcelona, Ed. Bosch, 1982, T. II, Vol. 1, págs. 377-386. Al criticarlo como “ilusorio”, nos dice “que se ha querido establecer una con-gelación del rango económico para el cónyuge separado o divorciado que tenía en su anterior matrimonio, y hacerlo participar en la eventual prosperidad del cónyuge más aventajado económicamente”. Fosar Benlloch, op. cit., pág. 403.
Sin embargo, con razón se ha defendido su texto final como un acto de justicia equitativa legislativa que tras-ciende la antigua noción de divorcio por culpa.
... El divorcio moderno —Ancel le llama “el otro divorcio”— ya sea divorcio remedio, divorcio quiebra o divorcio acuerdo, intenta remitirse a las convenciones de las partes. ¿Pero, y si faltan éstas? El problema ha preocupado seriamente a los autores. Aunque se contempla sin formalismo y sin sanción, el divorcio nuevo no se inspira en un individualismo separatista que no tendría otro objeto que devolver la antigua libertad a los antiguos esposos, borrando de un golpe el pasado. Manifiesta, por el contrario, la preocupación, no tanto dirigista como ha pretendido alguno, cuanto de protección, de asistencia, y de nuevo, de equidad, que parece bien expresiva del espíritu de esta legislación nueva. Fosar Benlloch, op. cit., pág. 389.
*980El catedrático español Gabriel García Cantero concluye, "parece que el legislador está contemplando la hipótesis de la mujer casada bajo el régimen de gananciales que ha dedicado su vida al hogar y carece de una especialización profesional, cuya situación económica va a sufrir, presumi-blemente, grave deterioro con el divorcio”. Albaladejo, op. cit, T. II, pág. 431. Al analizar específicamente los criterios para fijar la cuantía, expone lo siguiente, que por su perti-nencia al caso transcribimos in extenso:
3.a) La cualificación profesional y las probabilidades de ac-ceso a un empleo. Esta circunstancia ha de jugar, en la práctica, casi siempre en beneficio de la mujer que, sin una calificación profesional, o habiendo renunciado a su ejercicio, se ha dedi-cado plenamente a las labores domésticas y, de repente, se ve enfrentada con un divorcio, acaso no querido, y que quizá enco-mienda a su cuidado la guarda de los hijos menores. No creo que baste con una aptitud genérica a trabajar (siempre hay demanda de mano de obra para los puestos de trabajo más du-ros y peor remunerados), sino en concreto para la persona de-terminada del cónyuge, con su especialización o falta de espe-cialización, con su nivel de vida y entorno socioeconómico que el legislador protege (no parece equitativo, por ejemplo, que la mujer de un médico se ponga a trabajar como empleada del hogar); la situación generalizada de desempleo también ha de ser tenida en cuenta por el juzgador. ...
4.a) La dedicación pasada y futura a la familia. Factor muy digno de tener en cuenta para fijar el monto de la pensión es la asunción posdivorcio de las cargas familiares, aunque, en prin-cipio, la pensión de alimentos que ha de fijar la sentencia de divorcio atiende financieramente a esas finalidades. Obsérvese que aquí el legislador introduce un dato no exclusivamente eco-nómico en la valoración del monto de la pensión, pues por de-dicación hay que entender no sólo la actividad laboral o profe-sional encaminada a obtener ingresos para hacer frente a las necesidades del hogar, sino la atención total prestada a la fa-milia, quizá en circunstancias excepcionales (cónyuge enfermo asistido por el otro; cónyuge en paro o imposibilitado de traba-jar por cualquier causa, asumiendo el otro el sostenimiento de la familia). En estos casos en que el sacrificio de uno ha sobre-pasado lo normal, parece justo compensarle de alguna manera con una notable pensión por desequilibrio. En cuanto a la fu-tura dedicación a la familia, ello exigirá al Juez una delicada *981valoración prospectiva, para la que, acaso, carezca de datos suficientes.
5.a) La colaboración con su trabajo en las actividades mercan-tiles, industriales o profesionales del otro cónyuge. Es una cir-cunstancia que no figuraba en el P. G. y que fue introducida en la Ponencia del Congreso. A propósito de ella, observa Gros-liére, que puede darse el caso de una esposa que ha ayudado a su marido en sus comienzos profesionales, compartiendo con él las dificultades iniciales, produciéndose el divorcio cuando aquél ha logrado el éxito del que va a beneficiarse otra mujer; concluye el citado autor francés que sería particularmente in-justo que esta mujer, incluso aunque fuese culpable de ciertos incumplimientos de los deberes conyugales, no participe de una forma u otra en ese triunfo profesional que, en parte, es obra suya. Dejando aparte lo que de típicamente galo pueda haber en la observación recogida, hay que decir que el precepto espa-ñol tanto puede beneficiar a la mujer como al marido —aunque, en principio, parece destinado a la primera — , y que no debe interpretarse restrictivamente, incluyéndose también en su texto las actividades artísticas, deportivas, etc. En todo caso, se trata de una circunstancia que admite fácil traducción a térmi-nos monetarios (sueldo de un pasante, de una secretaria, etc.). (Escolio omitido y énfasis suplido y en el original.) Albaladejo, op. cit., págs. 433-435.
Idéntica orientación sigue el Magistrado C.M. Estre-mera Kiett en su obra Matrimonio, separación y divorcio: legislación actual y en la historia, 2da ed., Pamplona, Ed. Aranzadi, 1984, págs. 577-578:
4. La dedicación pasada y futura a la familia constituye otro de los elementos orientativos que da la Ley a la hora de fijación de la pensión. Es indiscutible que una persona —normalmente la mujer— que' se ha entregado durante X años al cuidado del esposo y de los hijos, ha perdido la época en la que pudo desa-rrollar sus cualidades intelectuales y profesionales, sacrificio que ha hecho gustosa, pero que no puede, en pura equidad, irro-garle un desvalimiento en los casos de crisis conyugal. De otra parte, si sobre uno de los esposos recae, tras la separación o el divorcio, el cuidado y la atención de varios hijos, no ofrece duda que su libertad y sus posibilidades de desenvolvimiento autó-nomo son menores que las que disfruta su ex-consorte y ello debe ser compensado en pura justicia. Puede estimarse que este apartado constituye un eco de la idea divorcio-sanción, pero el principio de justicia distributiva tiene que primar sobre los demás.
*9825. Otra circunstancia a valorar es: La colaboración con su trabajo en las actividades mercantiles, industriales o profesio-nales del otro cónyuge. La entrega al desenvolvimiento de una empresa familiar, la colaboración que no suele estar remune-rada —aunque pueda haber estado en el pasado — , debe ser compensada por el juez, enfrentado a las crisis conyugales, en el momento de fijación de esa pensión, consecuencia de la sepa-ración o el divorcio, quien tiene que ponderar lo que supone para el consorte separado de la empresa —que hasta ese instante es-timó suya— una pérdida de haberes no recibidos, la cual debe ser compensada, pues de no hacerse así se produciría un enri-quecimiento sin causa en beneficio del consorte que se mantiene al frente de dicha empresa. La Ley 11/1981, de 13 de mayo, que modifica el Código civil en materia de filiación, patria potestad y régimen económico del matrimonio, aporta interesantes nove-dades en relación al punto que nos ocupa. Véanse, además: A. Arza, Remedios jurídicos a los matrimonios rotos, Bilbao, Ed. Pub. U. Deusto, 1982, págs. 120-122 y 130-133; A.J. Pérez Martín, Derecho de Familia, Valladolid, Ed. Lex Nova, 1995, pág. 83.
Esta breve incursión a la glosa española, referente a los criterios que ahora privan (en cuanto al derecho de pensión post divorcio de un cónyuge, en virtud de la enmienda al Art. 109 del Código Civil, supra), revela que el reclamo de la peticionaria Díaz de participar económicamente en la práctica de la carrera y profesión médica de su ex cónyuge el doctor Alcalá, valorizada al momento de disolverse la sociedad legal de gananciales, es improcedente. Sus cuali-ficaciones ocupacionales y probabilidades de acceso de em-pleo, sacrificios y dedicación a sus hijos, su hogar y su ma-rido, y la colaboración de su trabajo como estudiante y profesional médico —en unión a su edad, estado de salud, duración del matrimonio y el caudal, medios y necesida-des— precisamente serán los elementos de juicio judiciales para fijar el monto de cualquier pensión post divorcio.(13)
*983V
Ante este diseño legislativo de reciente cuño, no cree-mos que, vía interpretación judicial, el Tribunal deba tras-tocarlo para incorporar y extender tales criterios a la nor-mativa sobre aval, inventario y liquidación de la sociedad legal de gananciales Alcalá-Díaz.
Aun así, puntualizamos la complejidad de la controversia ante nos. Las relaciones humanas suscitan algunas situaciones que, en rigor científico, no encajan prístinamente en determinado precepto jurídico que ofrezca una solución categórica. En esas instancias, los tribunales evitamos los extremos y hacemos acopio de nuestro más granado sentido de justicia y equidad, atemperado a los diversos principios jurídicos establecidos que conforman nuestro sistema.
Más allá de la controversia de autos, corresponde al Legislador ejercer su poder constitucional de perfilar, delinear y redactar leyes para evitar aquellas situaciones humanas y vivenciales que se proyectan reiterada y prominentemente. Estas, por sus propias fuerzas dinámicas, repetidamente desembocan en conflictos que ameritan un tratamiento estatutario. Este presente recurso tiende así a perfilarse. Cumplido nuestro deber adjudicativo, compete a la Asamblea Legislativa dar forma estatutaria, de manera integral, a reclamos alternos como al de autos.

Se dictará sentencia revocatoria.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente. La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente. El Juez Asociado Se-ñor Rebollo López no intervino.

 Este préstamo comenzó a pagarse por la sociedad de gananciales Alcalá-Díaz el 5 de noviembre de 1985.


 El año de internado es un requisito legal, previa la obtención de la licencia para ejercer medicina en Puerto Rico. 20 L.P.R.A. sec. 71.


 En su certiorari, como único señalamiento discute que “[e]rró el tribunal de instancia al hacer una interpretación de la ley por la que resulta que una carrera no es un ‘bien’ según lo define el Código Civil y por lo tanto su adquisición, vigente el matrimonio, no puede reputarse, en ciertos casos, bien ganancial”. Petición de cer-tiorari, pág. 5.


 Vázquez Bote apunta:
[T]omando en consideración la evolución jurídica, parece existir suficiente base, sin perjuicio de la carencia de rigor que manifiesta el Código civil, para afirmar que la expresión bienes es más amplia que la de cosas, como dice Planiol. Aunque originalmente la expresión bien iba referida fundamentalmente a los objetos corpo-rales, y destacadamente a los inmuebles, el progreso de la vida jurídica y las modi-ficaciones en la conciencia social le hacen hoy tener un alcance mucho mayor, que comprende todo aquello que sea elemento de fortuna y de riqueza susceptible de apropiación. En este sentido, los bienes comprenden las cosas de todas clases: casas, tierras, muebles, créditos, rentas, derechos de autor, patentes de invención, etc. Comprende, pues, junto a las cosas materiales, cierto número de bienes incorporales, que son los derechos.
“No obstante la tradición que acompaña al término cosa, se manifiesta en la doctrina extranjera una tendencia a generalizar el término o expresión bienes. ...
“Como indica Bonet Ramón:
“Diciendo que la cosa en sentido jurídico debe ser un bien, todavía no se ha dado el concepto amplio y exacto. La categoría de los bienes es muy amplia; existen bienes morales que no entran en el campo del Derecho y tampoco pueden llamarse cosas, de donde nace una segunda determinación del concepto de cosa, y es que ha de ser un bien económico.” (Escolio omitido y énfasis suplido y en el original.) E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puertorriqueño: derechos reales 1, Orford, Ed. Equity, 1991, Vol. VII, págs. 4-5.
Por su parte, Manresa expone:
“... Bueno será recordar, sin embargo, que por cosa se entiende generalmente un objeto material como tal objeto, e independientemente de cualquier relación que pueda tener con una persona o ser de derecho, mientras que la palabra bienes indica ya que existe apropiación: diferencia implícita también en el mismo artículo 333, cuando dice ‘cosas que son o pueden ser objeto de apropiación’. Cabría pensar que con esto quiere darse a entender que mientras la condición de apropiada no se da en la cosa, el derecho es extraño a ella; pero como la consideración de bienes se aplica aquí no sólo a las apropiadas (actualmente), sino a todas las apropiables, resta por ver si hay alguna cosa que, en el mero hecho de serlo, no sea justamente apropiable.
“Como precisa muy bien el profesor Albaladejo, el término “bienes’, en sentido amplio, abarca tanto los bienes patrimoniales como los extrapatrimoniales (vida, libertad, honor, etc.). También “bien’ es palabra que se utiliza por la ley (en el Código Civil, por ejemplo, los artículos 667, 668, 747, 763, 806, 968, 1.023, 1.031, etc.) en el sentido de ‘todo elemento patrimonial activo’ (no las obligaciones). Pero, nuestro Código frecuentemente habla de ‘bien’ como sinónimo de ‘cosa’ en sentido jurídico (por ejemplo: artículos 333 y siguientes, 659,1.024, etc., e, incluso, a veces dice ‘cosas o bienes’: art. 346, l.°). Así, una finca o un mueble son bienes, y a éstos se contrapo-nen las cosas, en sentido vulgar (las estrellas, el aire), que no son bienes (que no son cosas en sentido jurídico), porque no son susceptibles de apropiación (artículo 333 del Código Civil).
“Sobre este tema también resultan interesantes las matizaciones de Biondi, para quien el término ‘cosa’ siempre se refiere a una entidad objetiva por sí misma, destacada e independiente de un sujeto, con tal que sea jurídicamente relevante. En cambio, ‘bien’ reclama la idea de interés, de ventaja, de utilidad y, por tanto, se refiere a un sujeto. La cosa es considerada como entidad objetiva sobre la que se ejercita el derecho subjetivo, y el bien es interés que constituye el contenido del derecho subjetivo.” (Escolios omitidos y énfasis en el original.) J.M. Manresa y Na*968varro, Comentarios al Código Civil español, 8va ed. rev., Madrid, Ed. Reus, 1976, T. III, págs. 17-19.


 Se ha aceptado casi unánimemente en diversas jurisdicciones norteamerica-nas que los grados profesionales no son propiedad marital y no están sujetos a dis-tribución en equidad (equitable distribution). De veinticuatro (24) jurisdicciones que han considerado el asunto, veintidós (22) así lo han resuelto. Martinez v. Martinez, 818 P.2d 538, 541-542 (Utah 1991).


 Nuestro Código Civil, en su Art. 1299 (31 L.P.R.A. see. 3631), de similar redacción al derogado artículo 1.346 del Código Civil español, no incluye en el catá-logo de los privativos los bienes y derechos patrimoniales inherentes a la persona. Así, nuestro estatuto dispone:
“Son bienes propios de cada uno de los cónyuges:
“(1) Los que aporte al matrimonio como de su pertenencia.
“(2) Los que adquiera durante él, por título lucrativo, sea por donación, legado o herencia.
“(3) Los adquiridos por derecho de retracto o por permuta con otros bienes, pertenecientes a uno solo de los cónyuges.
“(4) Los comprados con dinero exclusivo de la mujer o del marido.” 31 L.P.R.A. see. 3631.
La redacción actual del Art. 1.346 del Código Civil español, en su acápite quinto, incluye como privativos “los bienes y derechos patrimoniales inherentes a la persona”.
Se ha señalado que “[a] base de lo resuelto en Robles Ostolaza v. UPR, supra, entendemos que la educación habría que catalogarla como un bien privativo e inhe-rente al cónyuge que la posee, independientemente de que la adquisición se haya efectuado durante la vigencia del matrimonio y con aportaciones gananciales. En este sentido coincidimos con lo expresado en In re Marriage of Graham, supra, a los efectos de que la educación es personal de quien la posee, no es hereditaria, es intransferible, no puede comprarse, y es el producto acumulativo de años de educa-ción unido a la diligencia y esfuerzo del estudiante”. A.L. Muñoz Colón, La educación obtenida durante el matrimonio: bien privativo o bien ganancial susceptible de divi-sión en caso de divorcio, 32 Rev. Der. P.R. 59, 72 (1992).
En Robles Ostolaza v. U.P.R., 96 D.P.R. 583 (1968), resolvimos que la indemni-zación que en concepto de daños y perjuicios se concede a una persona casada es privativa, ya que tiene el efecto de reparar un perjuicio personal.
Es justo consignar que el legislador español ha trazado igual correlación, pues clasifica como privativos, en el acápite sexto, “el resarcimiento por daños inferidos a la persona de uno de los cónyuges o a sus bienes privativos”.


 Para una discusión general de las variadas opciones de compensación, véanse: E.J. Mayer, For Richer or Poorer-Equities in the Career-Threshold, No-Asset Divorce, 58 Tul. L. Rev. 791 (1984); F. Cabello Domínguez, Hasta que el diploma nos separe ... Los títulos profesionales y su inclusión en la disolución del vínculo matrimonial, 28 Rev. Jur. U.I.A. 53 (1993).


 Se reembolsarán los gastos directos de tipo educativo, tales como enseñanza, libros y matrícula, así como otras contribuciones razonablemente relacionadas con la educación, como lo son los gastos de mantenimiento del cónyuge sostenido (living expenses). A modo ilustrativo de los gastos susceptibles de ser compensados, véase la parte (c) de los comentarios al Art. 121 del Código Civil de Louisiana.


 En Maldonado v. Tribunal Superior, 100 D.P.R. 370, 377 (1972), expresamos que “no empece al modo de adquisición, el derecho a la anualidad por retiro es uno personalísimo que nunca acrece el haber común. Conviene, sin embargo, notar una distinción entre el derecho en sí y las cantidades abonadas mensualmente en virtud de ese derecho. Estas tienen más bien el carácter de frutos civiles, lo que determina su clasificación como un bien ganancial mientras se perciba durante el matrimonio. Art. 1303 del Código Civil, 31 L.P.R.A. see. 3643. Véase, además, Manresa, IX, Co-mentarios al Código Civil Español, págs. 200-203. A contrario sensu, una vez disuelto el vínculo matrimonial, dichas cantidades sólo acrecen el patrimonio del titular del derecho de pensión”. Véanse, además: Benitez Guzmán v. García Merced, 126 D.P.R. 302 (1990); Delucca Román v. Colón Nieves, 119 D.P.R. 720 (1987). Además, la sociedad de gananciales tiene derecho a un crédito por el importe total de dichas aportaciones al momento de su disolución. Rosa Resto v. Rodríguez Solis, 111 D.P.R. 89, 93 (1981).


 Aunque entendemos que nuestro ordenamiento jurídico impone claramente la conclusión aquí adoptada, es justo consignar, a modo ilustrativo, la tendencia en Estados Unidos que concede al cónyuge que ayuda a su consorte a obtener algún grado profesional una compensación equivalente a la ayuda económica que le brindó durante sus estudios. Véanse: Maloney v. Maloney, 524 N.Y.S.2d 758, 759-760 (1988); McGowan v. McGowan, 518 N.Y.S.2d 346 (1987); Van Busson v. Van Busson, 728 S.W.2d 538 (Ky. App. 1987); Drapek v. Drapek, 503 N.E.2d 946 (1987); Cronin v. Cronin, 502 N.Y.S.2d 368 (1986); Lehmicke v. Lehmicke, 489 A.2d 782 (1985); O’Brien v. O’Brien, 498 N.Y.S.2d 743 (1985); Jones v. Jones, 454 So. 2d 1006 (1984); In re Marriage of Sullivan, 691 P.2d 1020 (Cal. 1984); Woodworth v. Woodworth, 337 N.W.2d 332 (1983); Pyeatte v. Pyeatte, 661 P.2d 196 (Ariz. 1983); Severs v. Severs, 426 So.2d 992 (1983); Hernandez v. Hernandez, 444 So. 2d 35 (1983); In re Marriage of Lundberg, 318 N.W.2d 918 (1982); Scott v. Scott, 645 S.W.2d 193 (1982); De La Rosa v. De la Rosa, 309 N.W.2d 755 (1981); Inman v. Inman, 578 S.W.2d 266 (1979); In re Marriage of Horstmann, 263 N.W.2d 885 (1978); Divorce, Separation and the Distribution of Property, sec. 9.02[4], págs. 9-25; Comentario, Should Your Spouse be Com*975pensated for Putting You Through School? Texas Say No; Is that Just and Right, 20 St. Mary’s L. J. 897 (1989).
La contribución ideada por estos tribunales se logra básicamente “mediante el reembolso directo de los gastos de educación, con intereses más ajuste por inflación, o mediante la consideración de la aportación para la adjudicación de una pensión alimenticia”. (Escolio omitido.) Muñoz Colón, supra, págs. 67-68.
Para una discusión de la alternativa denominada “pensión remuneratoria”, véase Mahoney v. Mahoney, 463 A.2d 527 (1982).
En el citado artículo de Muñoz Colón se señala que los estados de California y Louisiana han adoptado estatutos que disponen reducciones en compensación para casos en que la comunidad se haya beneficiado. Muñoz Colón, supra, pág. 70.


 Para una tesis similar a la aquí esbozada, véase Muñoz Colón, supra, pág. 65:
“Entendemos que, el cónyuge que ha hecho aportaciones económicas para ayu-dar al otro a obtener la educación podría, si aporta la prueba necesaria, recobrar esas aportaciones. Hay que recordar lo dispuesto en el Artículo 1295, 31 LPRASec. 3621, que se recobrará la mitad, al disolverse el matrimonio.
“Asimismo entendemos, a base de lo antes expuesto, que solamente se podría recobrar de lo aportado, la cantidad numérica de la aportación hecha a la educación del cónyuge-estudiante. No visualizamos que pueda incluirse en esa cantidad la ayuda moral y espiritual brindada por el cónyuge-trabaj ador.
*976“No creemos que deba hacerse una proyección de la ganancia futura a los fines de compensar al cónyuge-trabajador, abonándole una cantidad por la expectativa en la ganancia futura. Una determinación a estos efectos sería altamente especulativa y demasiado onerosa para el futuro del cónyuge que obtuvo la educación.”


 Esta situación no es ajena a nuestro ordenamiento. A modo de ejemplo, el Art. 1313 del Código Civil, 31 L.P.R.A. see. 3672, dispone, en lo pertinente, que “[e]l cónyuge que se dedicare al comercio, industria o profesión podrá adquirir o disponer de los bienes muebles dedicados a esos fines, por justa causa, sin el consentimiento del otro cónyuge. No obstante, será responsable por los daños y perjuicios que pu-diere ocasionar por dichos actos a la sociedad legal de gananciales. Esta acción se *977ejercitará exclusivamente en el momento de la disolución de la sociedad legal de gananciales”. (Énfasis suplido.)


 De acuerdo al nuevo ordenamiento positivo español que incorpora la institución del divorcio, se tiene derecho a una pensión que se fijará en la resolución judicial cuando la sepa-ración o divorcio produzca desequilibrio económico en relación con la posición de uno de los cónyuges, que implique un empeo-ramiento en su situación anterior en el matrimonio. Además se establece que en la resolución judicial se fijarán las bases para actualizar la pensión y las garantías para su efectividad. (En-fasis suplido.) Informe del Departamento de Justicia a la Comi-sión de lo Jurídico Civil de la Cámara de Representantes sobre el R del S. 652, 26 de septiembre de 1994, 12ma Asamblea Legislativa, 3ra Sesión Ordinaria, págs. 6-7.


 Para un análisis crítico de esta nueva legislación, véase R. Serrano Geyls, La nueva ley de pensiones alimenticias post-divorcio, 30 Rev. Jur. U.I.A. 97 (1996).